Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into as of this 30th day of
November, 2005, by and between RELATIONSERVE MEDIA, INC., a Delaware corporation
with offices at 6700 N. Andrews Avenue, Ft. Lauderdale, Fl 33309 (the
“Corporation”), and Shawn McNamara, an individual residing at 5555 North Ocean
Boulevard, Lauderdale by the Sea, Florida 33308 (the “Executive”), under the
following circumstances:

 

RECITALS:

 

A. The Corporation desires to secure the services of the Executive upon the
terms and conditions hereinafter set forth; and

 

B. The Executive desires to render services to the Corporation upon the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties mutually agree as follows:

 

Section 1. Employment. The Corporation hereby employs the Executive and the
Executive hereby accepts employment as an executive of the Corporation, subject
to the terms and conditions set forth in this Agreement.

 

Section 2. Duties. The Executive shall serve as the Senior Vice President of the
Corporation with such duties, responsibilities and authority as are commensurate
and consistent with his position, as may be, from time to time, assigned to him
by the Board of Directors of the Corporation. The Executive shall report
directly to the Board of Directors of the Corporation. During the term of this
Agreement, the Executive shall devote his full business time and efforts to the
performance of his duties hereunder unless otherwise authorized by the Board of
Directors. Notwithstanding the foregoing, the expenditure of reasonable amounts
of time by the Executive for the making of passive personal investments, the
conduct of private business affairs and charitable and professional activities
shall be allowed, provided such activities do not materially interfere with the
services required to be rendered to the Corporation hereunder and do not violate
the restrictive covenants set forth in Section 9 below. The Corporation shall
provide all offices, staff and equipment necessary for Executive to effectively
perform his duties. The Executive shall not be required to perform services
outside Broward County, Florida, without Executive’s prior consent.

 

Section 3. Term of Employment. The term of the Executive’s employment hereunder,
unless sooner terminated as provided herein (the “Initial Term”), shall be for a
period of one (1) year commencing on the date hereof (the “Commencement Date”).
The term of this Agreement shall automatically be extended for additional terms
of one year each (each a “Renewal Term”) unless either party gives prior written
notice of non-renewal to the other party no later than sixty (60) days prior to
the expiration of the Initial Term (“Non-Renewal Notice”), or the then current
Renewal Term, as the case may be. For purposes of this Agreement, the Initial
Term

 

 

 


--------------------------------------------------------------------------------



 

and any Renewal Term are hereinafter collectively referred to as the “Term.”

 

Section 4. Compensation of Executive. As compensation for his services, the
Corporation shall pay the Executive a follows:

 

4.1 Base Salary. The Corporation shall pay the Executive as compensation for his
services hereunder, in equal semi-monthly or bi-weekly installments during the
Term in accordance with the customary payroll practices of the Corporation, the
sum of one hundred eighty thousand ($180,000) Dollars per annum (the “Base
Salary”), less such deductions as shall be required to be withheld by applicable
law and regulations.

 

4.2 Signing Bonus. In addition to the Base Salary set forth in Section 4.1
above, the Executive shall be paid a signing bonus in the amount of Thirty
Thousand ($30,000.00) Dollars upon execution of this Agreement by Executive and
Corporation.

 

4.3 Equity Awards. Upon execution of this Agreement by Executive and
Corporation: (i) the Corporation shall grant to the Executive five-year options
to purchase a total of 100,000 shares of the common stock of the Corporation,
all of which are exercisable at $3.85 per share, subject to exercise upon the
continued employment of the Executive as to one third (1/3) of such shares on
each of the six month, first, and second year anniversaries of the date of grant
by the Board of Directors, provided, however, that all of such options shall be
immediately exercisable upon any Change in Control (as defined under the 2005
Incentive Stock Plan of the Corporation) if following such Change in Control
Executive is terminated for any reason (other than for Cause (as defined below);
and (ii) the Corporation shall grant the Executive 10,000 shares of unregistered
common stock of the Corporation.

 

The Corporation may issue such awards and options under the terms of the 2005
Incentive Stock Plan adopted by the Corporation and the Corporation shall
include all of such shares, awarded and subject to options, in a registration
statement the Corporation files for its executives and other plan participants,
which registration statement shall be filed within 12 months of the date of this
Agreement.

 

4.4 Expenses. The Corporation shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses actually incurred or paid by the Executive in
the course of his employment, consistent with the Corporation’s policy for
reimbursement of expenses from time to time.

 

4.5 Benefits. The Executive shall be entitled to participate in such pension,
profit sharing, group insurance, hospitalization, and group health and benefit
plans and all other benefits and plans as the Corporation provides to its senior
executives (the “Benefit Plans”).

 

Section 5. Termination.

 

5.1 Events of Termination. This Agreement and the Executive’s employment
hereunder shall terminate upon the happening of any of the following events:

 

(a) upon the Executive’s death;

 

 

2

 


--------------------------------------------------------------------------------



 

 

(b) upon the Executive’s “Total Disability” (as herein defined);

 

(c) upon the expiration of the Initial Term of this Agreement or any Renewal
Term thereof, if either party has provided a timely notice of non-renewal in
accordance with Section 3, above;

 

(d) at the Corporation’s option, upon sixty (60) days prior written notice to
the Executive if without cause;

 

(e) at the Executive’s option, upon thirty (30) days prior written notice to the
Corporation;

 

(f) at the Executive’s option, in the event of an act by the Corporation,
defined in Section 5.3, below, as constituting “Good Reason” for termination by
the Executive; and

 

(g) at the Corporation’s option, in the event of an act by the Executive,
defined in Section 5.4, below, as constituting “Cause” for termination by the
Corporation.

 

5.2 Total Disability. For purposes of this Agreement, the Executive shall be
deemed to be suffering from a “Total Disability” if the Executive has failed to
perform his regular and customary duties to the Corporation for a period of 180
days out of any 360-day period and if before the Executive has become
“Rehabilitated” (as herein defined) a majority of the members of the Board of
Directors of the Corporation, exclusive of the Executive, vote to determine that
the Executive is mentally or physically incapable or unable to continue to
perform such regular and customary duties of employment. As used herein, the
term “Rehabilitated” shall mean such time as the Executive is willing, able and
commences to devote his time and energies to the affairs of the Corporation to
the extent and in the manner that he did so prior to his Disability.

 

5.3 Good Reason. For purposes of this Agreement, the term “Good Reason” shall
mean that the Executive has resigned due to the failure of the Corporation to
meet any of its obligations to the Executive hereunder, and failure to cure the
same within thirty (30) days following Executive’s delivery of notice specifying
the breach(es) by the Corporation which failures by the Corporation include: (i)
failure to permit the Executive to exercise authority with respect to the
matters delegated to the Executive under Exhibit A hereto, if any; or (ii) the
Corporation has failed to meet any of its obligations to the Executive under
this or any other agreement between the Corporation and the Executive.

 

5.4 Cause. For purposes of this Agreement, the term “Cause” shall mean material,
gross and willful misconduct on the part of the Executive in connection with his
employment duties hereunder or commission of a felony or act of dishonesty
resulting in material harm to the Corporation by the Executive.

 

Section 6. Effects of Termination.

 

6.1 Death. Upon termination of the Executive’s employment pursuant to Section
5.1 (a), the Executive’s estate or beneficiaries shall be entitled to the
following severance benefits: (i)

 

 

3

 


--------------------------------------------------------------------------------



 

three (3) months’ Base Salary at the then current rate, payable in a lump sum,
less withholding of applicable taxes; and (ii) continued provision for a period
of one (1) year following the Executive’s death of benefits under Benefit Plans
extended from time to time by the Corporation to its senior executives.

 

6.2 Total Disability. Upon termination of the Executive’s employment pursuant to
Section 5.1(b), the Executive shall be entitled to the following severance
benefits: (i) thirty-six (36) months’ Base Salary at the then current rate, to
be paid from the date of termination until paid in full in accordance with the
Corporation’s usual practices, including the withholding of all applicable
taxes; (ii) continued provision during said thirty-six (36) month period of the
benefits under Benefit Plans extended from time to time by the Corporation to
its senior executives; and (iii) payment on a prorated basis of any bonus or
other payments earned in connection with the Corporation’s then-existing bonus
plan in place at the time of termination. The Corporation may credit against
such amounts any proceeds paid to Executive with respect to any disability
policy maintained for his benefit.

 

6.3 Expiration of Term. Upon termination of the Executive’s employment pursuant
to Section 5.1(c), where the Corporation has offered to renew the term of the
Executive’s employment for an additional one (1) year period and the Executive
chooses not to continue in the employ of the Corporation, the Executive shall be
entitled to receive only the accrued but unpaid compensation and vacation pay
through the date of termination and any other benefits accrued to him under any
Benefit Plans outstanding at such time. In the event the Corporation tenders
Non-Renewal Notice to the Executive, then the Executive shall be entitled to the
same severance benefits as if the Executive’s employment were terminated
pursuant to Section 5.1(d) or Section 5.1(f); provided, however, if such
Non-Renewal Notice was triggered due to the Corporation’s statement that the
Executive’s employment was terminated due to Section 5.1(g) (for “Cause”), then
payment of severance benefits will be contingent upon a determination as to
whether termination was properly for “Cause.”

 

6.4 By Corporation Without Cause or by Executive for Good Reason. Upon
termination of the Executive’s employment pursuant to Section 5.1(d) or (f), the
Executive shall be entitled to the following severance benefits: (i) if in the
first year the balance of the first year’s Base Salary at the then current rate,
to be paid upon the date of termination of employment in monthly installments,
less withholding of all applicable taxes; (ii) continued provision for a period
of the longer of three (3) months or the balance of the applicable Term of
employment hereunder, the benefits under Benefit Plans extended from time to
time by the Corporation to its senior executives; and (iii) payment on a
prorated basis of any bonus or other payments earned in connection with any
bonus plan to which the Executive was a participant as of the date of the
Executive’s termination of employment.

 

6.5 By Corporation for Cause or by Executive Without Good Reason. Upon
termination of the Executive’s employment pursuant to Section 5.1(e) or (g), the
Executive shall be entitled to the following severance benefits: (i) accrued and
unpaid Base Salary and vacation pay through the date of termination, less
withholding of applicable taxes; and (ii) continued provision, for a period of
one (1) month after the date of the Executive’s termination of employment, of
benefits under Benefit Plans extended to the Executive at the time of
termination.

 

 

4

 


--------------------------------------------------------------------------------



 

 

6.6 Duty to Mitigate. The Executive shall be obligated to seek other employment
in order to mitigate his damages resulting from his discharge pursuant to
Sections 5.1(d), (e), (f) or (g), provided that such employment need not be
taken at a level below chief operating officer of a subsequent company. Any
payments required to be made hereunder by the Corporation to the Executive shall
continue to the Executive’s beneficiaries in the event of his death until paid
in full.

 

Section 7. Vacations. The Executive shall be entitled to a vacation of four (4)
weeks per year, during which period his salary shall be paid in full. The
Executive shall take his vacation at such time or times as the Executive and the
Corporation shall determine is mutually convenient. Any vacation not taken in
one (1) year shall not accrue, provided that if vacation is not taken due to the
Corporation’s business necessities, up to two (2) weeks’ vacation may carry over
to the subsequent year.

 

Section 8. Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Corporation, including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, the
Executive will not, at any time, during or after his employment hereunder,
reveal, divulge or make known to any person, any information acquired by the
Executive during the course of his employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. The provisions of
this Section 8 shall survive the Executive’s employment hereunder. All
references to the Corporation in Section 8 and Section 9 hereof shall include
any subsidiary of the Corporation.

 

Section 9. Covenant Not To Compete.

 

(a) The Executive recognizes that the services to be performed by him hereunder
are special, unique and extraordinary. The parties confirm that it is reasonably
necessary for the protection of the Corporation that the Executive agree, and
accordingly, the Executive does hereby agree, that he shall not, directly or
indirectly, at any time during the “Restricted Period” within the “Restricted
Area” (as those terms are defined in Section 9(e) below):

 

 

(i)

except as provided in Subsection (c) below, engage in the business of acting as
an executive engaged in any business in which the Corporation is currently or in
the future is engaged, or which constitutes online or offline marketing
utilizing email databases, appending and enhancing customer database records
with information, or opt-in services, or operating web-mining properties, either
on his own behalf or as an officer, director, stockholder, partner, consultant,
associate, employee, owner, agent, creditor, independent contractor, or
co-venturer of any

 

 

5

 


--------------------------------------------------------------------------------



 

third party; or

 

 

(ii)

solicit to employ or engage, for or on behalf of himself or any third party, any
employee or agent of the Corporation.

 

(b) The Executive hereby agrees that he will not, directly or indirectly, for or
on behalf of himself or any third party, at any time during the Term and during
the Restricted Period solicit any customers of the Corporation with respect to
products or services competitive with products or services then being offered or
sold by the Corporation.

 

(c) If any of the restrictions contained in this Section 9 shall be deemed to be
unenforceable by reason of the extent, duration or geographical scope thereof,
or otherwise, then the court making such determination shall have the right to
reduce such extent, duration, geographical scope, or other provisions hereof,
and in its reduced form this Section shall then be enforceable in the manner
contemplated hereby.

 

(d) This Section 9 shall not be construed to prevent the Executive from owning,
directly or indirectly, in the aggregate, an amount not exceeding five percent
(5%) of the issued and outstanding voting securities of any class of any
corporation whose voting capital stock is traded or listed on a national
securities exchange or in the over-the-counter market.

 

(e) The term “Restricted Period,” as used in this Section 9, shall mean the
period of the Executive’s actual employment hereunder. The term “Restricted
Area” as used in this Section 9 shall mean the continental United States.

 

(f) In no event shall the terms of Section 9 be enforceable, should the
Corporation be in default of any of its obligations to the Executive at the time
of his termination of employment by the Corporation, after notice and
opportunity to cure such default.

 

Section 10. Miscellaneous.

 

10.1 Injunctive Relief. The Executive acknowledges that the services to be
rendered by him under the provisions of this Agreement are of a special, unique
and extraordinary character and that it would be difficult or impossible to
replace such services. Accordingly, the Executive agrees that any breach or
threatened breach by him of Sections 8 or 9 of this Agreement shall entitle the
Corporation, in addition to all other legal remedies available to it, to apply
to any court of competent jurisdiction in Broward County, Florida, to seek to
enjoin such breach or threatened breach. The parties understand and intend that
each restriction agreed to by the Executive hereinabove shall be construed as
separable and divisible from every other restriction, that the unenforceability
of any restriction shall not limit the enforceability, in whole or in part, of
any other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Corporation seeks enforcement thereof, such
restriction shall be limited to the extent permitted by law. The remedy of
injunctive relief herein set forth shall be in addition to, and not in lieu of,
any other rights or

 

 

6

 


--------------------------------------------------------------------------------



 

remedies that the Corporation may have at law or in equity.

 

10.2 Assignments. Neither the Executive nor the Corporation may assign or
delegate any of their rights or duties under this Agreement without the express
written consent of the other; provided however that the Corporation shall have
the right to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Corporation of
any of its obligations hereunder.

 

10.3 Entire Agreement. This Agreement constitutes and embodies the full and
complete understanding and agreement of the parties with respect to the
Executive’s employment by the Corporation, supersedes all prior understandings
and agreements, whether oral or written, between the Executive and the
Corporation, and shall not be amended, modified or changed except by an
instrument in writing executed by the party to be charged. The invalidity or
partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 

10.4 Binding Effect. This Agreement shall inure to the benefit of, be binding
upon and enforceable against, the parties hereto and their respective
successors, heirs, beneficiaries and permitted assigns.

 

10.5 Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

10.6 Notices. All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by private overnight mail
service (e.g. Federal Express) to the party at the address set forth above or to
such other address as either party may hereafter give notice of in accordance
with the provisions hereof. Notices shall be deemed given on the sooner of the
date actually received or the third business day after sending.

 

10.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to such
State’s conflicts of laws provisions and each of the parties hereto irrevocably
consents to the jurisdiction and venue of the federal and state courts located
in the State of Florida.

 

10.8 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

 

10.9 Anything to the contrary notwithstanding:

 

A. If this Agreement is terminated for any reason, the Corporation shall not be
entitled to and hereby waives any claim for rescission or for return of any
consideration paid or payable

 

 

7

 


--------------------------------------------------------------------------------



 

hereunder.

 

B. If this Agreement is terminated by the Corporation without Cause or due to a
breach by the Corporation or non-renewal by the Corporation, all obligations of
Consultant hereunder shall be terminated, other than Executive’s obligation to
maintain the confidentiality of any confidential information.

 

C. In no event shall executive be liable to the Corporation for any
consequential damages or lost profits of the Corporation.

 

10.10 This Agreement may be executed by a party hereto and delivered by
electronic facsimile transmission, with the same force and effect as if it had
been executed and delivered in person by that party in the presence of the
other, and the party’s signature on a facsimile copy hereof shall be deemed his
or its authorized original signature. To induce each other to rely upon such
facsimile, any party so executing this Agreement shall not, directly or
indirectly, challenge the validity of such signature.

 

The parties have caused this Agreement to be duly executed as of the date and
year first above written.

 

 

CORPORATION:

 

EXECUTIVE:

 

 

 

RELATIONSERVE MEDIA CORP.

 

 

 

 

 

 

 

 

By:

/s/ Danielle Karp

 

/s/ Shawn McNamara

 

 

Name:   Danielle Karp

 

Shawn McNamara

 

 

Title:      President

 

 

 

 

 

 

 

8

 


--------------------------------------------------------------------------------



 

 

Exhibit A

 

This position is responsible for overseeing all functions and directing the
Corporation to ensure attainment of operational and strategic goals and to
maximize return on invested capital. Subject to the approval of the Board of
Directors, this position is responsible for the formulation of current and
long-range plans and objectives, and represents the Corporation in relations
with its customers and the business and non-business communities. This position
reports to the Board of Directors.

 

 

9

 

 

 